F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                          JUN 26 1997
                               TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


GREGORY RAYMOND RAMUS,

             Petitioner-Appellant,
                                                          No. 96-1482
v.
                                                     (District of Colorado)
                                                      (D.C. No. 96-N-630)
IMMIGRATION &
NATURALIZATION SERVICE,

             Respondent-Appellee.




                          ORDER AND JUDGMENT *


Before SEYMOUR, PORFILIO, and MURPHY, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The cause is

therefore ordered submitted without oral argument.




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner Gregory R. Ramus appeals the dismissal of his 28 U.S.C. § 2241

petition for a writ of habeas corpus. Ramus alleged that the United States

Immigration and Naturalization Service (“USINS”) intended to deport him at the

conclusion of his prison term and sought de novo judicial review of that decision. 1

Acting on the Report and Recommendation of a magistrate judge, the district

court dismissed Ramus’ § 2241 petition for lack of jurisdiction because Ramus

was not in custody of the respondent USINS. 2 This court exercises jurisdiction

pursuant to 28 U.S.C. §§ 1291, 2253 and affirms. 3

      Because Ramus is not in custody of the USINS, the district court correctly

determined that it was without jurisdiction to review his claims. 28 U.S.C. §

2241(c) (providing that a § 2241 habeas petition will not issue unless the



      1
       Ramus specifically disclaimed any attack on “his present sentence” of
incarceration.
      2
        This court notes that although Ramus is currently incarcerated at a Federal
Correctional Institution in Englewood, Colorado, he is not subject to the prisoner
litigation provisions of the Prison Litigation Reform Act of 1995 (“PLRA”), Pub.
L. No. 104-132, 110 State 1214 (April 24, 1996). McIntosh v. United States
Parole Comm’n, Slip Op. at 3 (10th Cir. June 6, 1997) (holding that “§ 2241
habeas corpus proceedings are not ‘civil actions’ as contemplated by 28 U.S.C. §
1915"). Accordingly, the district court order of November 9, 1996, imposing fees
pursuant to the PLRA is hereby VACATED.
      3
       Because Ramus brought this petition pursuant to 28 U.S.C. § 2241, this
court need not determine whether a certificate of appealability should issue
pursuant to 28 U.S.C. § 2253. See Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir.
1996) (holding that no certificate of appealability is required where appellant is
federal prisoner an appeal is from final order denying § 2241 petition).

                                         -2-
petitioner is in custody). Furthermore, as aptly noted by the magistrate judge, the

mere fact that a USINS detainer has been lodged against Ramus does not subject

Ramus to USINS custody. Galavis-Medina v. Wooten, 27 F.3d 487, 493 (10th

Cir. 1994).

      The judgment of the United States District Court for the District of

Colorado is hereby AFFIRMED for substantially the reasons stated in the

magistrate judge’s Report and Recommendation dated April 1, 1996, and the

district court Order dated September 18, 1996.

                                               ENTERED FOR THE COURT,



                                               Michael R. Murphy
                                               Circuit Judge




                                         -3-